DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

Applicant has amended the claims.  It is not clear from these amendments what Applicant is attempting to claim.  Please see the rejections that follow.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 23, and 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Regarding claims 1, and 4, claim 1 recites ‘…wherein the first ratio is between an amount of uplink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only uplink data reported by all access devices in the first time window…’  This limitation is unclear.  That is, Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In otherwords, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Further, multiplying the wired backhaul bandwidth by total amount of data would not yield any usable value.  For example, if the wire backhaul bandwidth was 5Gps and the total amount of data was 5Gigabits then the total would be 25.  25 what?  How does this relate to assignment;  there is only 5Gps available.  Claims 4 does not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 1, and 4, claim 1 recites ‘…wherein the second ratio is between an amount of downlink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only downlink data reported by all access devices in the first time window…’  This limitation is unclear.  That is, Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Further, multiplying the wired backhaul bandwidth by total amount of data would not yield any usable value.  For example, if the wire backhaul bandwidth was 5Gps and the total amount of data was 5Gigabits then the total would be 25.  25 what?  How does this relate to assignment;  there is only 5Gps available.  Claim 4 does not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 1, and 4, claim 1 recites on pg 3, line 18 ‘…a wired backhaul bandwidth…’  It is unclear if this is the previously claimed wired backhaul bandwidth or a different backhaul bandwidth.  Further, the claim does not make any sense when considered as a whole.  That is, that is is the backhaul bandwidth composed of the uplink and downlink or are these separate.  In other words, the claim states that the wired backhaul bandwidth is multiplied by a ratio for the uplink and a second ratio for the downlink.  However, the total of the two could be larger than the available wired backhaul bandwidth which is not possible.  Therefore it is not known what you are attempting to claim.  Claim 4 does not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 23, and 33, claim 23 recites ‘…wherein the first ratio is between an amount of uplink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only uplink data reported by all access devices in the first time window…’  This limitation is unclear.  That is, Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Further, multiplying the wired backhaul bandwidth by total amount of data would not yield any usable value.  For example, if the wire backhaul bandwidth was 5Gps and the total amount of data was 5Gigabits then the total would be 25.  25 what?  How does this relate to assignment;  there is only 5Gps available.  Claim 33 does not cure the deficiencies of claim 23 and are rejected for similar reasons.


Regarding claims 23, and 33, claim 23 recites ‘…wherein the second ratio is between an amount of downlink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only downlink data reported by all access devices in the first time window…’  This limitation is unclear.  That is, Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Further, multiplying the wired backhaul bandwidth by total amount of data would not yield any usable value.  For example, if the wire backhaul bandwidth was 5Gps and the total amount of data was 5Gigabits then the total would be 25.  25 what?  How does this relate to assignment;  there is only 5Gps available.  Claim 33 does not cure the deficiencies of claim 23 and are rejected for similar reasons.

Regarding claims 23, and 33, claim 23 recites on pg 6, line 2 ‘…a wired backhaul bandwidth…’  It is unclear if this is the previously claimed wired backhaul bandwidth or a different backhaul bandwidth.  Further, the claim does not make any sense when considered as a whole.  That is, that is is the backhaul bandwidth composed of the uplink and downlink or are these separate.  In other words, the claim states that the wired backhaul bandwidth is multiplied by a ratio for the uplink and a second ratio for the downlink.  However, the total of the two could be larger than the available wired backhaul bandwidth which is not possible.  Therefore it is not known what you are attempting to claim.  Claim 33 does not cure the deficiencies of claim 23 and are rejected for similar reasons.


Regarding claim 35, claim 35 recites ‘…wherein the first ratio is between an amount of uplink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only uplink data reported by all access devices in the first time window…’  This limitation is unclear.  That is, Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In otherwords, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Further, multiplying the wired backhaul bandwidth by total amount of data would not yield any usable value.  For example, if the wire backhaul bandwidth was 5Gps and the total amount of data was 5Gigabits then the total would be 25.  25 what?  How does this relate to assignment;  there is only 5Gps available.  Applicant has claimed that value can be between two other values.  

Regarding claim 35, claim 35 recites ‘…wherein the second ratio is between an amount of downlink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only downlink data reported by all access devices in the first time window…’  This limitation is unclear.  That is, Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In otherwords, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Further, multiplying the wired backhaul bandwidth by total amount of data would not yield any usable value.  For example, if the wire backhaul bandwidth was 5Gps and the total amount of data was 5Gigabits then the total would be 25.  25 what?  How does this relate to assignment;  there is only 5Gps available.  Applicant has claimed that value can be between two other values.  

Regarding claim 35, claim 35 recites on pg 8, line 4 ‘…a wired backhaul bandwidth…’  It is unclear if this is the previously claimed wired backhaul bandwidth or a different backhaul bandwidth.  Further, the claim does not make any sense when considered as a whole.  That is, that is is the backhaul bandwidth composed of the uplink and downlink or are these separate.  In other words, the claim states that the wired backhaul bandwidth is multiplied by a ratio for the uplink and a second ratio for the downlink.  However, the total of the two could be larger than the available wired backhaul bandwidth which is not possible.  Therefore it is not known what you are attempting to claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 23, and 33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, and 4, claim 1 recites ‘…wherein the first ratio is between an amount of uplink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only uplink data reported by all access devices in the first time window…’  Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Therefore, because the specification does not support what Applicant is claiming these limitations are considered new matter.  Claims 4 does not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 1, and 4, claim 1 recites ‘…wherein the second ratio is between an amount of downlink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only downlink data reported by all access devices in the first time window…’  Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Therefore, because the specification does not support what Applicant is claiming these limitations are considered new matter.  Claim 4 does not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 23, and 33, claim 23 recites ‘…wherein the first ratio is between an amount of uplink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only uplink data reported by all access devices in the first time window…’  Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Therefore, because the specification does not support what Applicant is claiming these limitations are considered new matter.  Claim 33 does not cure the deficiencies of claim 23 and are rejected for similar reasons.


Regarding claims 23, and 33, claim 23 recites ‘…wherein the second ratio is between an amount of downlink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only downlink data reported by all access devices in the first time window…’  Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Therefore, because the specification does not support what Applicant is claiming these limitations are considered new matter.  Claim 33 does not cure the deficiencies of claim 23 and are rejected for similar reasons.


Regarding claim 35, claim 35 recites ‘…wherein the first ratio is between an amount of uplink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only uplink data reported by all access devices in the first time window…’  Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In other words, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Therefore, because the specification does not support what Applicant is claiming these limitations are considered new matter.  

Regarding claim 35, claim 35 recites ‘…wherein the second ratio is between an amount of downlink data to be transmitted reported by each wireless backhaul base station in the first time window and the total amount of only downlink data reported by all access devices in the first time window…’  Applicant is claiming a ratio that is between two values.  That is, Applicant is not claiming a ratio.  For example, Applicant is claiming a ratio as being between for example 1 and 2.  In otherwords, the ratio is any value between 1 and 2; for example it could be 1.5.  The specification does not state this.  Further, by definition this is not what a ratio is.  A ratio, as defined by Dictionary.com, is the relation between two similar magnitudes with respect to the number of times the first contains the second: the ratio of 5 to 2, written 5:2 or 5/2.  Applicant has claimed that value can be between two other values.  Therefore, because the specification does not support what Applicant is claiming these limitations are considered new matter.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461